

	

		II

		109th CONGRESS

		1st Session

		S. 1951

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mr. Kennedy (for himself

			 and Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Public Health Service Act to help

		  individuals with functional impairments and their families pay for services and

		  supports that they need to maximize their functionality and independence and

		  have choices about community participation, education, and employment, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Community Living Assistance

			 Services and Supports Act or the CLASS Act.

		2.PurposesThe purposes of this Act are as

			 follows:

			(1)To provide

			 individuals with functional limitations with tools that will allow them to

			 maintain their independence and live in the community through a new financing

			 strategy for community living assistance services and supports.

			(2)To establish an

			 infrastructure that will help address America's community living assistance

			 services and supports needs.

			(3)To alleviate

			 burdens on family caregivers.

			3.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Findings and Purposes.

				Sec. 3. Table of contents.

				TITLE I—Community Living Assistance Services and

				Supports

				Sec. 101. Establishment of national voluntary insurance program

				for purchasing community living assistance services and support.

				TITLE II—Amendments to the Internal Revenue Code of

				1986

				Sec. 201. Above-the-line deduction for premium

				costs.

				Sec. 202. Credit for premium costs of low-income class

				enrollees.

				Sec. 203. Credit for costs of employers who elect to

				automatically enroll employees and withhold class premiums from

				wages.

				Sec. 204. Long-term care insurance includible in cafeteria

				plans.

				TITLE III—Effective Date

				Sec. 301. Effective date.

			

		ICommunity Living

			 Assistance Services and Supports

			101.Establishment

			 of national voluntary insurance program for purchasing community living

			 assistance services and support

				(a)Establishment

			 of program

					(1)In

			 generalThe Public Health

			 Service Act (42

			 U.S.C. 201 et seq.) is amended by adding at the end the

			 following:

						

							XXIXCommunity

				Living Assistance Services and Supports

								2901.DefinitionsIn this title:

									(1)Active

				enrolleeThe term

				active enrollee means an individual who is enrolled in the CLASS

				program in accordance with section 2902 and who has paid any premiums due to

				maintain such enrollment in accordance with section 2903.

									(2)Actively at

				workThe term actively at work means an individual

				who—

										(A)is reporting for

				work at the individual's usual place of employment or at another location to

				which the individual's employer requires the individual to travel (or in the

				case of an individual who is a member of the uniformed services, is on active

				duty and is physically able to perform the duties of the individual's

				position);

										(B)is able to

				perform all the usual and customary duties of the individual's employment on

				the individual's regular work schedule; and

										(C)is not absent

				from work due to sickness, injury, annual leave, sick leave or any other

				leave.

										(3)Activities of

				daily livingThe term

				activities of daily living means each of the following activities

				specified in section 7702B(c)(2)(B) of the Internal Revenue Code of

				1986:

										(A)Eating.

										(B)Toileting.

										(C)Transferring.

										(D)Bathing.

										(E)Dressing.

										(F)Continence.

										(4)CLASS

				programThe term CLASS program means the program

				established under this title.

									(5)Disability

				determination serviceThe term Disability Determination

				Service means, with respect to each State, the entity that has an

				agreement with the Commissioner of Social Security to make disability

				determinations for purposes of title II or XVI of the Social Security Act (42

				U.S.C. 401 et seq., 1381 et seq.).

									(6)Eligible tier i

				beneficiaryThe term eligible tier I beneficiary

				means any individual who—

										(A)is an active

				enrollee in the CLASS program; and

										(B)as of the date

				the individual is determined to be unable to perform at least 2 activities of

				daily living or to require supervision, cueing, or hands-on assistance to plan

				or perform at least 2 such activities—

											(i)has paid premiums

				for enrollment in such program for at least 60 months; and

											(ii)except as

				provided in section 2903(e)(2), has paid premiums for enrollment in such

				program for at least 12 consecutive months if a lapse in premium payments of

				more than 3 months has occurred during the period that begins on the date of

				the individual's enrollment and ends on the date of such determination.

											(7)Eligible tier

				ii beneficiaryThe term eligible tier II beneficiary

				means any individual who is an eligible tier I beneficiary who has been

				determined to be unable to perform at least 4 activities of daily living or to

				require supervision, cueing, or hands-on assistance to plan or perform at least

				4 such activities.

									(8)Hospital;

				nursing facility; intermediate care facility for the mentally retarded;

				institution for mental diseasesThe terms hospital,

				nursing facility, intermediate care facility for the

				mentally retarded, and institution for mental diseases have

				the meanings given such terms for purposes of Medicaid.

									(9)Independence

				fundThe term Independence Fund or Fund

				means the fund established under section 2905.

									(10)MedicaidThe

				term Medicaid means the program established under title XIX of the

				Social Security Act (42 U.S.C. 1396 et seq.).

									(11)Poverty

				lineThe term poverty line has the meaning given

				that term in section 2110(c)(5) of the Social Security Act (42 U.S.C.

				1397jj(c)(5)).

									(12)Protection and

				advocacy systemThe term Protection and Advocacy

				System means the system for each State established under section 143 of

				the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42

				U.S.C. 15043).

									2902.Automatic

				enrollment with opt-out election

									(a)Automatic

				enrollment

										(1)In

				generalSubject to paragraph

				(2), the Secretary shall establish procedures under which each individual

				described in subsection (c) shall be automatically enrolled in the CLASS

				program by an employer of such individual in the same manner as an employer may

				elect to automatically enroll employees in a plan under section 401(k), 403(b),

				or 457 of the Internal Revenue Code of 1986.

										(2)Alternative

				enrollment proceduresThe procedures established under paragraph

				(1) shall provide for an alternative enrollment process for an individual

				described in subsection (c) in the case of such an individual—

											(A)who is

				self-employed;

											(B)who has more than

				1 employer;

											(C)whose employer

				does not elect to participate in the automatic enrollment process established

				by the Secretary; or

											(D)who is a spouse

				described in paragraph (2) of such subsection who is not subject to automatic

				enrollment.

											(3)Administration

											(A)In

				generalThe Secretary shall, by regulation, establish procedures

				to—

												(i)ensure that an

				individual is not automatically enrolled in the CLASS program by more than 1

				employer; and

												(ii)allow for an

				individual's employer to deduct a premium for a spouse described in subsection

				(c)(1)(B) who is not subject to automatic enrollment.

												(B)FormEnrollment

				in the CLASS program shall be made in such manner as the Secretary may

				prescribe in order to ensure ease of administration.

											(b)Election to

				opt-outAn individual

				described in subsection (c) may elect to waive enrollment under the CLASS

				program at any time in such form and manner as the Secretary shall

				prescribe.

									(c)Individual

				describedFor purposes of

				enrolling in the CLASS program, an individual described in this subsection

				is—

										(1)an individual—

											(A)who has attained

				age 18;

											(B)who—

												(i)receives wages on

				which there is imposed a tax under section 3101(a) of the Internal Revenue Code

				of 1986; or

												(ii)derives

				self-employment income on which there is imposed a tax under section 1401(a) of

				the Internal Revenue Code of 1986;

												(C)who is actively

				at work; and

											(D)who is

				not—

												(i)a

				patient in a hospital or nursing facility, an intermediate care facility for

				the mentally retarded, or an institution for mental diseases and receiving

				medical assistance under Medicaid; or

												(ii)confined in a

				jail, prison, other penal institution or correctional facility, or by court

				order pursuant to conviction of a criminal offense or in connection with a

				verdict or finding described in section 202(x)(1)(A)(ii) of the Social Security

				Act (42 U.S.C. 402(x)(1)(A)(ii)); or

												(2)the spouse of an

				individual described in paragraph (1) and who would be an individual so

				described but for subparagraph (B) or (C) of that paragraph.

										(d)Rule of

				constructionNothing in this title shall be construed as

				requiring an active enrollee to continue to satisfy subparagraph (B) or (C) of

				subsection (c)(1) in order to maintain enrollment in the CLASS program.

									2903.Premiums

									(a)Monthly

				premiumsExcept as provided in subsection (e), each individual

				who is enrolled in the CLASS program shall pay the Secretary a monthly premium

				to maintain enrollment in the program.

									(b)Amount of

				premium

										(1)$30 monthly

				premium for enrollment in the first year of the programSubject

				to the succeeding provisions of this subsection, the monthly premium for

				enrollment in the CLASS program of any individual who enrolls during the first

				year in which the program is in effect under this title shall be $30 for every

				such enrollee, regardless of their age at enrollment.

										(2)Inflation

				adjusted premium for enrollment in first year in which an individual is

				eligible to enroll after first year of the programThe monthly

				premium for enrollment in the CLASS program of any individual who enrolls

				during the first year in which the individual is eligible to enroll in the

				program but that occurs after the first year in which the program is in effect

				under this title, shall be $30, increased with respect to each year that the

				program is in effect under this title until the year of such enrollment, by the

				percentage increase in the consumer price index for all urban consumers (U.S.

				city average) over each such preceding year.

										(3)Age-adjusted

				premiums for enrollment in other years

											(A)In

				generalThe Secretary shall determine for each year that is not a

				year described in paragraph (1) or (2), an annual monthly premium for

				enrollment in the CLASS program of an individual during the year that adjusts

				the monthly premium that would apply to the individual under paragraph (2) if

				the individual had enrolled during the first year in which the individual was

				eligible to enroll in the program based on the following:

												(i)Age at

				enrollmentSubject to paragraph (4), the age of an individual

				upon the individual's initial enrollment in the program.

												(ii)Administrative

				expensesThe administrative expenses for the program.

												(B)Limitation on

				administrative expenses

												(i)Start-up

				administrative expensesThe total amount of annual expenditures

				incurred for administering the CLASS program during each of the first 5 years

				in which the program is in effect under this title shall not exceed the sum of

				an amount equal to 3 percent of all premiums paid during that year.

												(ii)Subsequent

				administrative expensesWith respect to any year after the first

				5 years in which the CLASS program is in effect under this title, the total

				amount of annual expenditures incurred for administering the CLASS program

				shall not exceed the lesser of an amount equal to—

													(I)5 percent of the

				total amount of all expenditures (including benefits paid) under this title

				with respect to that year; or

													(II)the percentage

				of expenditures incurred under the medicare program under title XVIII of the

				Social Security Act (42 U.S.C. 1395 et seq.) for that year that is attributable

				to administering that program.

													(4)Nominal premium

				for individual's with income that does not exceed 150 percent of the poverty

				line

											(A)In

				generalIn the case of an individual whose income does not exceed

				150 percent of the poverty line, the monthly premium for enrollment in the

				CLASS program shall be the applicable amount under subparagraph (B).

											(B)Applicable

				amountThe Secretary shall establish premium amounts which shall

				apply to an individual described in subparagraph (A) in lieu of the premium

				amount which would otherwise apply to the individual under paragraph (1), (2),

				or (3) (whichever is applicable). Such amounts shall be nominal and, in the

				case of an individual who, but for this paragraph, would be subject to the

				premium imposed under paragraph (3), may be adjusted in accordance with the

				factors described in that paragraph.

											(C)Self-attestation

				and verification of incomeThe Secretary shall establish

				procedures to—

												(i)permit an

				individual, as part of their automatic enrollment in the CLASS program, to

				self-attest that their income does not exceed 150 percent of the poverty line;

				and

												(ii)verify the

				validity of such self-attestation.

												(5)Adjustment of

				premiums

											(A)In

				generalExcept as provided in subparagraphs (C) and (D), the

				amount of the monthly premium determined for an individual upon such

				individual's enrollment in the CLASS program shall remain the same for as long

				as the individual is an active enrollee in the program.

											(B)Program

				solvency projectionsBeginning with 2010 and every year

				thereafter, the Secretary shall determine with respect to the 20-year period

				that begins with that year, the amount of funds held (or projected to be held)

				in the Independence Fund established under section 2905 that are required to

				pay tier I and tier II benefits under section 2904 during each year of that

				period.

											(C)Recalculated

				premium if required for program solvency

												(i)In

				generalSubject to clauses (ii) and (iii), beginning with 2015

				and every year thereafter, if the Secretary determines as a result of making

				the program solvency projections required under subparagraph (B) that, with

				respect to the 20-year period that begins with that year, more than 40 percent

				of the amount of funds held (or projected to be held) in the Independence Fund

				established under section 2905 are required to pay tier I and tier II benefits

				under section 2904 during each year of that period, the Secretary shall adjust

				the monthly premiums for individuals enrolled in the CLASS program.

												(ii)RequirementsIn

				adjusting monthly premiums under clause (i), the Secretary shall increase the

				premiums by such an amount as will ensure that—

													(I)the aggregate

				amount of such premiums collected will result in not more than 20 percent of

				the amounts held in the Independence Fund being required to pay tier I and tier

				II benefits for any one year occurring during the applicable 20-year

				period;

													(II)with respect to

				any individual enrolled in the program—

														(aa)the amount of

				the increase in the individual's monthly premium does not exceed the amount

				equal to 50 percent of the premium prior to such increase; and

														(bb)the individual's

				monthly premium does not exceed the amount equal to 200 percent of the initial

				premium amount paid by the individual during their first year of enrollment in

				the program; and

														(III)the

				requirements of clause (iii) are met.

													The Secretary

				shall immediately notify Congress if the Secretary determines that the

				requirements of this clause cannot be satisfied and shall include in such

				notification recommendations for such legislative action as the Secretary

				determines to be appropriate.(iii)Exemption

				from increaseAny increase in a monthly premium imposed as result

				of a determination described in clause (i) shall not apply with respect to the

				monthly premium of any active enrollee who—

													(I)has attained age

				65;

													(II)has paid

				premiums for enrollment in the program for at least 20 years; and

													(III)is not actively

				at work.

													(D)Recalculated

				premium if reenrollment after more than a 3-month lapse

												(i)In

				generalExcept as provided in subsection (e)(2), the reenrollment

				of an individual after a 90-day period during which the individual failed to

				pay the monthly premium required to maintain the individual's enrollment in the

				CLASS program shall be treated as an initial enrollment for purposes of

				age-adjusting the premium for enrollment in the program.

												(ii)Credit for

				prior monthsAn individual who reenrolls in the CLASS program

				after such a 90-day period shall be—

													(I)credited with any

				months of paid premiums that accrued prior to the individual's lapse in

				enrollment; and

													(II)notwithstanding

				the total amount of any such credited months, required to satisfy section

				2901(6)(B)(ii) before being eligible to receive a tier I or tier II

				benefit.

													(6)No underwriting

				requirementsNo underwriting shall be used to—

											(A)determine the

				monthly premium for enrollment in the CLASS program; or

											(B)prevent an

				individual from enrolling in the program.

											(c)Payment

										(1)Payroll

				deductionAn amount equal to the monthly premium for the

				enrollment in the CLASS program of an individual shall be deducted from the

				wages or self-employment income of such individual in accordance with such

				procedures as the Secretary, in consultation with the Secretary of the

				Treasury, shall establish for employers who elect to deduct and withhold such

				premiums on behalf of enrolled employees.

										(2)Alternative

				payment mechanismThe Secretary shall establish alternative

				procedures for the payment of monthly premiums by an individual enrolled in the

				CLASS program—

											(A)who does not have

				an employer who elects to deduct and withhold premiums in accordance with

				paragraph (1); or

											(B)who does not earn

				wages or derive self-employment income.

											(d)Transfer of

				premiums collected

										(1)In

				generalDuring each calendar

				year the Secretary of the Treasury shall deposit into the Independence Fund a

				total amount equal, in the aggregate, to 100 percent of the premiums collected

				during that year.

										(2)Transfers based

				on estimatesThe amount

				deposited pursuant to paragraph (1) shall be transferred in at least monthly

				payments to the Independence Fund on the basis of estimates by the Secretary

				and certified to the Secretary of the Treasury of the amounts collected in

				accordance with paragraphs (1) and (2) of subsection (c). Proper adjustments

				shall be made in amounts subsequently transferred to the Fund to the extent

				prior estimates were in excess of, or were less than, actual amounts

				collected.

										(e)Contribution

				period

										(1)In

				generalAn individual shall not be required to pay a monthly

				premium to maintain the individual's enrollment in the CLASS program during the

				following periods:

											(A)Receiving

				benefits while unemployedAny period during which the individual

				is—

												(i)receiving tier I

				or tier II benefits; and

												(ii)the individual

				does not have wages or income derived from self-employment.

												(B)Full-time

				student who is actively at workAny period during which the

				individual is a full-time student (as determined by the Secretary) who has not

				attained age 22 and is actively at work.

											(2)Application of

				premium amount prior to start of periodUpon the conclusion of a

				period described in paragraph (1) for an individual, the individual shall

				resume paying the monthly premium amount that applied to the individual

				immediately prior to the start of such period in order to maintain enrollment

				in the program.

										2904.Benefits

									(a)Determination

				of eligibility

										(1)Application for

				receipt of benefitsThe Secretary shall establish procedures

				under which an active enrollee shall apply for receipt of tier I or tier II

				benefits.

										(2)Eligibility

				assessments

											(A)In

				generalNot later than October 1, 2008, the Secretary shall enter

				into agreements with—

												(i)the Disability

				Determination Service for each State to provide for eligibility assessments of

				active enrollees who apply for receipt of benefits;

												(ii)the Protection

				and Advocacy System for each State to provide advocacy services in accordance

				with subsection (e); and

												(iii)public and

				private entities to provide advice and assistance counseling in accordance with

				subsection (f).

												(B)30-day period

				for approval or disapprovalAn agreement under subparagraph (A)

				shall require that a Disability Determination Service determine within 30 days

				of the receipt of an application for benefits under the CLASS program whether

				an applicant is an eligible tier I beneficiary or an eligible tier II

				beneficiary. An application that is pending after 45 days shall be deemed

				approved.

											(C)Presumptive

				eligibility for certain institutionalized enrollees planning to

				dischargeAn active enrollee shall be deemed presumptively

				eligible if the enrollee—

												(i)has applied for

				receipt of tier II benefits;

												(ii)is a patient in

				a hospital, nursing facility, intermediate care facility for the mentally

				retarded, or an institution for mental diseases; and

												(iii)is in the

				process of, or about to begin the process of, planning to discharge from the

				hospital, facility, or institution.

												(D)AppealsThe

				Secretary shall establish procedures under which an applicant for benefits

				under the CLASS program shall be guaranteed the right to appeal an adverse

				determination.

											(b)Tier I

				benefitsAn eligible tier I beneficiary shall receive the

				following tier I benefits:

										(1)Daily cash

				benefitA daily cash benefit in the amount of $50 per day.

										(2)Annual

				benefitAn annual benefit in an amount not to exceed the amount

				equal to the daily benefit applicable under paragraph (1) (after the

				application of subsection (g)) multiplied by 365.

										(3)Advocacy

				servicesAdvocacy services in accordance with subsection

				(e).

										(4)Advice and

				assistance counselingAdvice and assistance counseling in

				accordance with subsection (f).

										(5)No lifetime

				limitThere shall be no lifetime limit on the aggregate tier I

				benefits that an eligible tier I beneficiary may receive.

										(c)Tier II

				benefitsAn eligible tier II beneficiary shall receive the

				following tier II benefits:

										(1)Daily cash

				benefitA daily cash benefit in the amount of $100 per

				day.

										(2)Annual

				benefitAn annual benefit in an amount not to exceed the amount

				equal to the daily benefit applicable under paragraph (1) (after the

				application of subsection (g)) multiplied by 365.

										(3)Advocacy

				servicesAdvocacy services in accordance with subsection

				(e).

										(4)Advice and

				assistance counselingAdvice and assistance counseling in

				accordance with subsection (f).

										(5)No lifetime

				limitThere shall be no lifetime limit on the aggregate tier II

				benefits that an eligible tier II beneficiary may receive.

										(d)Payment of

				benefits

										(1)Life

				independence accounts

											(A)In

				generalThe Secretary shall establish procedures under which tier

				I daily cash benefits and tier II daily cash benefits shall be paid on a

				monthly basis into a Life Independence Account established by the Secretary on

				behalf of each eligible tier I beneficiary or eligible tier II

				beneficiary.

											(B)Use of cash

				benefitsDaily cash benefits paid into a Life Independence

				Account of an eligible tier I beneficiary or an eligible tier II beneficiary

				shall be used to purchase nonmedical services and supports that the beneficiary

				needs to maintain his or her independence at home or in another residential

				setting in the community, such as home modifications, adaptive technology,

				accessible transportation, homemaker services, respite care, personal

				assistance services, and home care aides.

											(C)Electronic

				management of fundsThe procedures established in accordance with

				subparagraph (A) shall provide for—

												(i)crediting an

				account established on behalf of a beneficiary with the beneficiary's cash

				daily benefit;

												(ii)accessing such

				account through debit cards; and

												(iii)accounting for

				withdrawals by the beneficiary from such account.

												(D)Primary payor

				rules for beneficiaries who are enrolled in medicaidIn the case

				of an eligible tier I beneficiary or an eligible tier II beneficiary who is

				enrolled in Medicaid, the following payment rules shall apply:

												(i)Institutionalized

				beneficiaryIf the beneficiary is a patient in a hospital,

				nursing facility, intermediate care facility for the mentally retarded, or an

				institution for mental diseases, the beneficiary shall retain an amount equal

				to 5 percent of the beneficiary's daily cash benefit (which shall be in

				addition to the amount of the beneficiary's personal needs allowance provided

				under Medicaid), and the remainder of such benefit shall be applied toward the

				facility's cost of providing the beneficiary's care, and Medicaid shall provide

				secondary coverage for such care.

												(ii)Beneficiaries

				receiving home and community-based services

													(I)50 percent of

				daily benefit retained by beneficiaryIf a beneficiary is

				receiving medical assistance under Medicaid for home and community based

				services, the beneficiary shall retain an amount equal to 50 percent of the

				beneficiary's daily cash benefit, subject to subclause (II), and the remainder

				of the daily cash benefit shall be applied toward the cost to the State of

				providing such assistance (and shall not be used to claim Federal matching

				funds under Medicaid), and Medicaid shall provide secondary coverage for the

				remainder of any costs incurred in providing such assistance.

													(II)Requirement

				for state offsetA State shall be paid the remainder of a

				beneficiary's daily cash benefit under subclause (I) only if the State home and

				community-based waiver under section 1115 of the Social Security Act (42 U.S.C.

				1315) or subsection (c) or (d) of section 1915 of such Act (42 U.S.C. 1396n)

				does not include a waiver of the requirements of section 1902(a)(1) of the

				Social Security Act (relating to statewideness) or of section 1902(a)(10)(B) of

				such Act (relating to comparability) and the State offers at a minimum case

				management services, personal care services, habilitation services, and respite

				care under such a waiver.

													(III)Definition of

				home and community-based servicesIn this clause, the term

				home and community-based services means any services which may be

				offered under a home and community-based waiver authorized for a State under

				section 1115 of the Social Security Act (42 U.S.C. 1315) or subsection (c) or

				(d) of section 1915 of such Act (42 U.S.C. 1396n).

													(2)Authorized

				representatives

											(A)In

				generalThe procedures established under paragraph (1)(A) shall

				allow for access to tier I daily benefits or tier II daily benefits by an

				authorized representative of the eligible tier I beneficiary or eligible tier

				II beneficiary on whose behalf such benefits are paid.

											(B)Quality

				assurance and protection against fraud and abuseThe Secretary

				shall include in the procedures established under paragraph (1) standards of

				conduct for authorized representatives of eligible tier I beneficiaries and

				eligible tier II beneficiaries to ensure that authorized representatives

				provide quality services on behalf of such beneficiaries, do not have conflicts

				of interest, and do not misuse benefits paid on behalf of such beneficiaries or

				otherwise engage in fraud or abuse.

											(3)Commencement of

				benefitsTier I benefits or tier II benefits, as applicable,

				shall be paid to, or on behalf of, an eligible tier I beneficiary or an

				eligible tier II beneficiary, respectively, beginning with the first month in

				which an application for such benefits is approved.

										(4)Rollover option

				for lump-sum paymentAn eligible tier I beneficiary or an

				eligible tier II beneficiary may elect to—

											(A)defer payment of

				their daily benefit and to rollover any such deferred benefits from

				month-to-month, but not from year-to-year; and

											(B)receive a

				lump-sum payment of such deferred benefits in an amount that may not exceed the

				lesser of—

												(i)the total amount

				of the accrued deferred benefits; or

												(ii)the applicable

				annual benefit.

												(5)Period for

				determination of annual benefits

											(A)In

				generalThe applicable period for determining with respect to an

				eligible tier I beneficiary or an eligible tier II beneficiary the applicable

				annual benefit and the amount of any accrued deferred benefits is the 12-month

				period that commences with the first month in which the beneficiary began to

				receive such benefits, and each 12-month period thereafter.

											(B)Inclusion of

				tier i benefitsThe Secretary shall establish procedures under

				which benefits paid to an eligible tier I beneficiary who becomes an eligible

				tier II beneficiary before the end of a 12-month benefit period shall be

				included in the determination of the applicable annual benefit paid to the

				eligible tier II beneficiary.

											(C)Recoupment of

				unpaid, accrued benefits

												(i)In

				generalThe Secretary shall recoup any accrued benefits in the

				event of—

													(I)the death of a

				beneficiary; or

													(II)the failure of a

				beneficiary to elect under paragraph (4)(B) to receive such benefits as a

				lump-sum payment before the end of the 12-month period in which such benefits

				accrued.

													(ii)Payment into

				independence fundAny benefits recouped in accordance with clause

				(i) shall be paid into the Independence Fund and used in accordance with

				section 2905.

												(6)Requirement to

				recertify eligibility for receipt of benefits and to notify the Secretary if

				not earning wages or incomeThe procedures established under

				paragraph (1)(A) shall provide for an eligible tier I beneficiary or an

				eligible tier II beneficiary to—

											(A)annually—

												(i)recertify by

				submission of medical evidence the beneficiary's continued eligibility for

				receipt of tier I or tier II benefits (as applicable); and

												(ii)submit records

				of expenditures attributable to the aggregate daily cash benefit received by

				the beneficiary during the preceding year; and

												(B)notify the

				Secretary if the beneficiary is not earning wages or deriving self-employment

				income and should not have to pay a monthly premium to maintain enrollment in

				the CLASS program in accordance with section 2903(e)(2).

											(7)Supplement, not

				supplant other health care benefitsSubject to the Medicaid

				payment rules under paragraph (1)(C), benefits received by an eligible tier I

				beneficiary or an eligible tier II beneficiary shall supplement, but not

				supplant, other health care benefits for which the beneficiary is eligible

				under Medicaid or any other Federally funded program that provides health care

				benefits or assistance.

										(e)Advocacy

				servicesAn agreement entered into under subsection (a)(2)(A)(ii)

				shall require the Protection and Advocacy System for the State to—

										(1)assign, as

				needed, an advocacy counselor to each eligible tier I beneficiary or eligible

				tier II beneficiary that is covered by such agreement and who provides an

				eligible tier I beneficiary or an eligible tier II beneficiary with—

											(A)information

				regarding how to access the appeals process established for the program;

											(B)assistance with

				respect to the annual recertification and notification required under

				subsection (d)(6); and

											(C)such other

				services as the Secretary, by regulation, shall require; and

											(2)ensure that the

				System and such counselors comply with the requirements of subsection

				(i).

										(f)Advice and

				assistance counselingAn agreement entered into under subsection

				(a)(2)(A)(iii) shall require the entity to assign, as requested by an eligible

				tier I beneficiary or an eligible tier II beneficiary that is covered by such

				agreement, an advice and assistance counselor who provides an eligible tier I

				beneficiary or an eligible tier II beneficiary with information

				regarding—

										(1)accessing and

				coordinating long-term services and supports in the most integrated

				setting;

										(2)possible

				eligibility for other benefits and services;

										(3)development of a

				service and support plan; and

										(4)such other

				services as the Secretary, by regulation, may require.

										(g)No effect on

				eligibility for other benefitsBenefits paid to an eligible tier

				I beneficiary or an eligible tier II beneficiary under the CLASS program shall

				be disregarded for purposes of determining or continuing the beneficiary's

				eligibility for receipt of benefits under any other Federal, State, or locally

				funded assistance program, including benefits paid under titles II, XVI, XVIII,

				XIX, or XXI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.,

				1395 et seq., 1396 et seq., 1397aa et seq.), under the laws administered by the

				Secretary of Veterans Affairs, under low-income housing assistance programs, or

				under the food stamp program established under the Food Stamp Act of 1977 (7

				U.S.C. 2011).

									(h)Cost-of-living

				and other adjustments

										(1)In

				generalBeginning with 2007, the dollar amounts specified in

				subsections (b)(1) and (c)(1) shall be annually increased by the percentage

				increase in the consumer price index for all urban consumers (U.S. city

				average) over the previous year.

										(2)Additional

				adjustmentWith respect to any year for which the Secretary has

				determined under section 2903(b)(4)(C) that an adjustment to the monthly

				premium amounts is necessary to ensure program solvency, the Secretary shall

				decrease the increase in the dollar amounts specified in subsections (b)(1) and

				(c)(1) that would otherwise be applicable under paragraph (1) for that year, by

				such amount as the Secretary determines is appropriate for that year (but shall

				ensure that there is an increase in such dollar amounts for that year) .

										(i)Rule of

				constructionNothing in this title shall be construed as

				prohibiting tier I or tier II benefits paid under the CLASS program from being

				used to compensate a family caregiver for providing community living assistance

				services and supports to an eligible tier I beneficiary or an eligible tier II

				beneficiary.

									(j)Protection

				against conflict of interestsThe Secretary shall establish

				procedures to ensure that the Disability Determination Service and Protection

				and Advocacy System for a State, advocacy counselors for eligible tier I or

				eligible tier II beneficiaries, and any other entities that provide services to

				active enrollees and eligible tier I or eligible tier II beneficiaries under

				the CLASS program comply with the following:

										(1)If the entity

				provides counseling or planning services, such services are provided in a

				manner that fosters the best interests of the active enrollee or

				beneficiary.

										(2)The entity has

				established operating procedures that are designed to avoid or minimize

				conflicts of interest between the entity and an active enrollee or

				beneficiary.

										(3)The entity

				provides information about all services and options available to the active

				enrollee or beneficiary, to the best of its knowledge, including services

				available through other entities or providers.

										(4)The entity

				assists the active enrollee or beneficiary to access desired services,

				regardless of the provider.

										(5)The entity

				reports the number of active enrollees and beneficiaries provided with

				assistance by age, disability, and whether such enrollees and beneficiaries

				received services from the entity or another entity.

										(6)If the entity

				provides counseling or planning services, the entity ensures that an active

				enrollee or beneficiary is informed of any financial interest that the entity

				has in a service provider.

										(7)The entity

				provides an active enrollee or beneficiary with a list of available service

				providers that can meet the needs of the active enrollee or beneficiary.

										2905.Independence

				Fund

									(a)Establishment

				of Independence FundThere is established in the Treasury of the

				United States a trust fund to be known as the Independence Fund.

				The Secretary shall serve as Managing Trustee of such Fund. The Fund shall

				consist of all amounts derived from payments into the Fund under sections

				2903(d) and 2904(d)(5)(C)(ii), and remaining after investment of such amounts

				under subsection (b), including additional amounts derived as income from such

				investments. The amounts held in the Fund are appropriated and shall remain

				available without fiscal year limitation—

										(1)to be held for

				investment on behalf of individuals enrolled in the CLASS program;

										(2)to pay the

				administrative expenses related to the Fund and to investment under subsection

				(b); and

										(3)to pay tier I and

				tier II benefits under section 2904.

										(b)Investment of

				fund balanceThe Secretary, through the Secretary of the

				Treasury, shall invest the Independence Fund in the same manner, and to the

				same extent, as the Federal Old-Age and Survivors Trust Fund and the Federal

				Disability Insurance Trust Fund may be invested under section 201(d) of the

				Social Security Act (42 U.S.C. 401(d)).

									(c)Off-Budget

				status; lock-Box protection

										(1)Exclusion of

				trust funds from all budgetsNotwithstanding any other provision

				of law, the amounts derived from payments into the Fund and amounts paid from

				the Fund shall not be counted as new budget authority, outlays, receipts, or

				deficit or surplus for purposes of—

											(A)the budget of the

				United States Government, as submitted by the President;

											(B)the congressional

				budget; or

											(C)the Balanced

				Budget and Emergency Deficit Control Act of 1985.

											(2)Lock-box

				protection

											(A)In

				generalNotwithstanding any other provision of law, it shall not

				be in order in the Senate or the House of Representatives to consider any

				measure that would authorize the payment or use of amounts in the Fund for any

				purpose other than a purpose authorized under this title.

											(B)60-vote waiver

				required in the senate

												(i)In

				generalSubparagraph (A) may be waived or suspended in the Senate

				only by the affirmative vote of 3/5 of the Members, duly

				chosen and sworn.

												(ii)Appeals

													(I)ProcedureAppeals

				in the Senate from the decisions of the Chair relating to clause (i) shall be

				limited to 1 hour, to be equally divided between, and controlled by, the mover

				and the manager of the measure that would authorize the payment or use of

				amounts in the Fund for a purpose other than a purpose authorized under this

				title.

													(II)60-votes

				requiredAn affirmative vote of 3/5 of the

				Members, duly chosen and sworn, shall be required in the Senate to sustain an

				appeal of the ruling of the Chair on a point of order raised in relation to

				clause (i).

													(C)Rules of the

				senate and house of representativesThis section is enacted by

				Congress—

												(i)as an exercise of

				the rulemaking power of the Senate and House of Representatives, respectively,

				and is deemed to be part of the rules of each House, respectively, but

				applicable only with respect to the procedure to be followed in that House in

				the case of a measure described in subparagraph (A), and it supersedes other

				rules only to the extent that it is inconsistent with such rules; and

												(ii)with full

				recognition of the constitutional right of either House to change the rules (so

				far as they relate to the procedure of that House) at any time, in the same

				manner, and to the same extent as in the case of any other rule of that

				House.

												(d)Additional

				appropriations to ensure solvency during initial benefit yearsIn

				addition to the amounts appropriated to the Fund under subsection (a), out of

				any money in the Treasury of the United States not otherwise appropriated,

				there are appropriated to the Fund, for each of fiscal years 2011 through 2015,

				such sums as are necessary for each such fiscal year (and which, in the case of

				each of fiscal years 2012 through 2015, shall be less than the amount

				appropriated for the preceding fiscal year) to ensure the solvency of the Fund

				during the first 5 years in which tier I or tier II benefits are paid from the

				Fund. Amounts appropriated under this subsection shall remain available without

				fiscal year limitation for the purposes specified in paragraphs (1), (2), and

				(3) of subsection (a).

									2906.Regulations;

				annual report

									(a)RegulationsThe Secretary shall promulgate such

				regulations as are necessary to carry out the CLASS program in accordance with

				this title. Such regulations shall include provisions to prevent fraud and

				abuse under the program.

									(b)Annual

				reportBeginning with fiscal

				year 2011, the Secretary shall submit an annual report to Congress on the CLASS

				program. Each report shall include the following:

										(1)The total amount of enrollees in the

				program.

										(2)The total number of eligible tier I

				beneficiaries and eligible tier II beneficiaries during the fiscal year.

										(3)The total amount

				of tier I and tier II benefits provided during the fiscal year.

										(4)A description of instances of fraud or

				abuse identified during the fiscal year.

										(5)Recommendations for such administrative or

				legislative action as the Secretary determines is necessary to improve the

				program or to prevent the occurrence of fraud or abuse.

										2907.Tax treatment

				of programThe CLASS program

				shall be treated for purposes of the Internal Revenue Code of 1986 in the same

				manner as a qualified long-term care insurance contract for qualified long-term

				care

				services.

								.

					(2)Conforming

			 amendments to medicaidSection 1902(a) of the Social Security Act

			 (42 U.S.C. 1396a(a)) is amended—

						(A)in paragraph

			 (66), by striking and at the end;

						(B)in paragraph

			 (67), by striking the period and inserting ; and; and

						(C)by inserting

			 after paragraph (67) the following:

							

								(68)provide that the

				State will comply with such regulations regarding the application of primary

				and secondary payor rules with respect to individuals who are eligible for

				medical assistance under this title and are eligible tier I beneficiaries or

				eligible tier II beneficiaries under the CLASS program established under title

				XXIX of the Public Health Service Act as the Secretary shall

				establish.

								.

						(b)Assurance of

			 adequate infrastructure for the provision of personal care attendant

			 workersSection 1902(a) of the Social Security Act (42 U.S.C.

			 1396a(a)), as amended by subsection (a)(2), is amended—

					(1)in paragraph

			 (67), by striking and at the end;

					(2)in paragraph

			 (68), by striking the period at the end and inserting ; and;

			 and

					(3)by inserting

			 after paragraph (68), the following:

						

							(69)provide that,

				not later than 2 years after the date of enactment of the Community Living

				Assistance Services and Supports Act, each State shall—

								(A)assess the extent

				to which entities such as providers of home care, home health services, home

				and community service providers, public authorities created to provide personal

				care services to individuals eligible for medical assistance under the State

				plan, and nonprofit organizations, are serving or have the capacity to serve as

				fiscal agents for, employers of, and providers of employment-related benefits

				for, personal care attendant workers who provide personal care services to

				individuals receiving benefits under the CLASS program established under title

				XXIX of the Public Health Service Act, including in rural and underserved

				areas;

								(B)designate or

				create such entities to serve as fiscal agents for, employers of, and providers

				of employment-related benefits for, such workers to ensure an adequate supply

				of the workers for individuals receiving benefits under the CLASS program,

				including in rural and underserved areas; and

								(C)ensure that the

				designation or creation of such entities will not impede the ability of such

				individuals to retain, manage, or dismiss such workers or inhibit such

				individuals from relying on family members for the provision of personal care

				services.

								.

					(c)Personal care

			 attendants workforce advisory panel

					(1)EstablishmentNot

			 later than 90 days after the date of enactment of this Act, the Secretary of

			 Health and Human Services shall establish a Personal Care Attendants Workforce

			 Advisory Panel for the purpose of examining and advising the Secretary and

			 Congress on workforce issues related to personal care attendant workers,

			 including with respect to the adequacy of the number of such workers, the

			 salaries, wages, and benefits of such workers, and access to the services

			 provided by such workers.

					(2)MembershipIn

			 appointing members to the Personal Care Attendants Workforce Advisory Panel,

			 the Secretary shall ensure that such members include the following:

						(A)Individuals with

			 disabilities of all ages.

						(B)Senior

			 individuals.

						(C)Representatives

			 of individuals with disabilities.

						(D)Representatives

			 of senior individuals.

						(E)Representatives

			 of workforce and labor organizations.

						(F)Representatives

			 of home and community-based service providers.

						(G)Representatives

			 of assisted living providers.

						IIAmendments to

			 the Internal Revenue Code of 1986

			201.Above-the-line

			 deduction for premium costs

				(a)In

			 generalSection 62(a) of the Internal Revenue Code of 1986

			 (defining adjusted gross income) is amended by redesignating paragraph (19), as

			 added by section 703(a) of the American Jobs Creation Act of 2004, as paragraph

			 (20), and by inserting after paragraph (20) (as so redesignated) the following

			 new paragraph:

					

						(21)Class program

				premiumsThe deduction allowed by section 213 (determined without

				regard to any adjusted gross income limitation) which consists of amounts paid

				by the taxpayer for enrollment in the CLASS program (as defined in section

				36(d)) for eligible enrollment months (as defined in section 36(b)) beginning

				in the taxable

				year.

						.

				(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

				202.Credit for

			 premium costs of low-income class enrollees

				(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and inserting after section 35 the

			 following new section:

					

						36.Premium costs

				of low-income class enrollees

							(a)In

				generalIn the case of a low-income CLASS enrollee, there shall

				be allowed as a credit against the tax imposed by subtitle A an amount equal to

				50 percent of the amount paid by the taxpayer for enrollment of the taxpayer

				and the taxpayer's spouse in the CLASS program for eligible enrollment months

				beginning in the taxable year.

							(b)Eligible

				enrollment monthFor purposes of this section—

								(1)In

				generalThe term eligible enrollment month means any

				month if, as of the first day of such month, the taxpayer is a low-income CLASS

				enrollee enrolled in the CLASS program, the premium for which is paid by the

				taxpayer.

								(2)Joint

				returnsIn the case of a joint return, the requirements of

				paragraph (1) shall be treated as met with respect to any month if at least 1

				spouse satisfies such requirements.

								(c)Low-Income

				class enrolleeFor purposes of this section, the term

				low-income CLASS enrollee means an individual—

								(1)who is an active

				enrollee in the CLASS program (as defined in section 2901(1) of the Public

				Health Service Act); and

								(2)whose gross

				income does not exceed 250 percent of the poverty line.

								(d)Class

				programFor purposes of this section, the term CLASS

				program means the program for community living assistance services and

				supports established under title XXIX of the Public Health Service Act.

							(e)Special

				rules

								(1)Coordination

				with other deductionsAmounts taken into account under subsection

				(a) shall not be taken into account in determining any deduction allowed under

				section 62(a)(21), 162(l), or 213.

								(2)MSA

				distributionsAmounts distributed from an Archer MSA (as defined

				in section 220(d)) shall not be taken into account under subsection (a).

								(3)Denial of

				credit to dependentsNo credit shall be allowed under this

				section to any individual with respect to whom a deduction under section 151 is

				allowable to another taxpayer for a taxable year beginning in the calendar year

				in which such individual's taxable year begins.

								(4)Both spouses

				eligible individualsFor purposes of subsection (a), the amount

				paid for enrollment of the taxpayer's spouse shall be disregarded if—

									(A)the taxpayer is

				married at the close of the taxable year,

									(B)the taxpayer and

				the taxpayer's spouse are both low-income CLASS enrollees during the taxable

				year, and

									(C)the taxpayer

				files a separate return for the taxable year.

									(5)Marital status;

				certain married individuals living apartRules similar to the

				rules of paragraph (3) and (4) of section 21(e) shall apply for purposes of

				this section.

								(f)RegulationsThe

				Secretary may prescribe such regulations and guidance as may be necessary or

				appropriate to carry out this

				section.

							.

				(b)Conforming

			 amendments

					(1)Paragraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting

			 or 36 after 35.

					(2)The table of

			 section for subpart C of part IV of chapter 1 of the Internal Revenue Code of

			 1986 is amended by striking the last item and inserting the following new

			 items:

						

							

								Sec. 36. Premiums costs of low-income

				CLASS enrollees.

								Sec. 37. Overpayments of

				tax.

							

							.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

				203.Credit for

			 costs of employers who elect to automatically enroll employees and withhold

			 class premiums from wages

				(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business credits) is amended by

			 inserting after section 45M the following:

					

						45N.Credit for

				costs of automatically enrolling employees and withholding class premiums from

				wages

							(a)General

				ruleFor purposes of section 38, the CLASS automatic enrollment

				and premium withholding credit determined under this section for the taxable

				year is an amount equal to 25 percent of the total amount paid or incurred by

				the taxpayer during the taxable year to—

								(1)automatically

				enroll employees in the CLASS program established under title XXIX of the

				Public Health Service Act, and

								(2)withhold monthly

				CLASS premiums on behalf of an employee who is enrolled in that program.

								(b)Denial of

				double benefitNo deduction shall be allowed under this chapter

				for any amount taken into account in determining the credit under this

				section.

							(c)Election not to

				claim creditThis section shall not apply to a taxpayer for any

				taxable year if such taxpayer elects to have this section not apply for such

				taxable

				year.

							.

				(b)Credit made

			 part of general business creditSubsection (b) of section 38 of

			 the Internal Revenue Code of 1986 (relating to general business credit) is

			 amended by striking plus at the end of paragraph (23), by

			 striking the period at the end of paragraph (24) and inserting ,

			 plus, and by inserting after paragraph (24) the following new

			 paragraph:

					

						(25)the CLASS

				automatic enrollment and premium withholding

				credit.

						.

				(c)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 45M the following new item:

					

						

							Sec. 45N. Credit for costs of

				automatically enrolling employees and withholding CLASS premiums from

				wages.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to expenses

			 paid or incurred after December 31, 2005, in taxable years ending after such

			 date.

				204.Long-term care

			 insurance includible in cafeteria plans

				(a)In

			 generalSection 125(f) of the Internal Revenue Code of 1986 is

			 amended by striking the last sentence.

				(b)Effective

			 dateThe amendment made by subsection (a) shall apply to taxable

			 years beginning after December 31, 2005.

				IIIEffective

			 Date

			301.Effective

			 dateExcept as provided in

			 sections 201(b), 202(c), and 203(b), this Act and the amendments made by this

			 Act take effect on January 1, 2006.

			

